REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 15 are allowed.
Claims 1 is allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the source clock comprising at least one backup clock associated with a
backup time, the backup clock configured to update the backup time based on the updated source time; and store the updated backup time to a memory;
and at least one auxiliary power source coupled to the backup click, the
auxiliary power source configured to supply operating power to the backup clock.
It is noted that the closest prior art, Danet (US 8649303, Feb.  11, 2014) shows the switches used modify the time-stamping messages to include the time of propagation of synchronization message, the terminal equipment collect these messages and determine the precise instant of their reception in order to correct their local clock correspondingly.
It is noted that the closest prior art, Timm et al. (US 20190097746, Mar. 28, 2019) shows  the wireless avionic system responsible for broadcasting the network synchronization signal does by utilizing an arbitrary liming synchronization beacon.
However, Danet and Timm et al. fails to disclose or render obvious the above underlined limitations as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464